DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Haj-khalil et al. (US 20090228922 A1) (Haj-khalil).
	Regarding claim 1, Haj-khalil discloses a television controlled by a remote controller, the television comprising: 
	an user input interface configured to receive at least one control signal from the remote controller; 
[0062] At step 506, the interactive media guidance application may receive one or more commands from the user to re-present or replay video content. For example, the interactive media guidance application may receive a command from the user to pause the video signal (e.g., by selecting a pause button on the remote control). As another example, the interactive media guidance application may receive a command from the user to replay the previous ten seconds of a video signal (e.g., by selecting a replay button on the remote control).
	a tuner configured to receive a broadcast signal of a channel selected by the at least one control signal from the remote controller; 
0040] Control circuitry 304 may include video generating circuitry and tuning circuitry, such as one or more analog tuners, one or more MPEG-2 decoders or other digital decoding circuitry, high-definition tuners, or any other suitable tuning or video circuits or combinations of such circuits.
	a decoder configured to decode video data included in the broadcast signal; a display configured to display the video data in a full screen; 	 
	[0043] User television equipment 402 may include a set-top box, an integrated receiver decoder (IRD) for handling satellite television, a television set
	a controller configured to 
	detect a specific object included in the video data, wherein the specific object includes a person, enlarge a specific area including the specific object to be optimized for a size of the specific object, control the display to display, on an upper side of the full screen, a notification message for indicating that a specific area enlargement mode is activated, control the display to display, on a right side of the full screen, the enlarged specific area including the specific object, and control the display to display, on a left side of the full screen, the video data with an indicator for selecting and enlarging at least one part of the person’s body.
	[0060] In some embodiments, the interactive media guidance application allow users to re-present or replay video content in a window (sometimes referred to herein as "zoomed regions" or "zoom windows"). The zoomed or enlarged content displayed in the display screen, video region, or any other suitable area may be provided from any suitable source. For example, the zoomed content may be an enlarged version of the video content currently received from the media content source. In another example, enhanced content (e.g., upconverted content) may be provided by media content sources, cameras controlled by a truck located outside of a sporting event, and/or any other suitable source. Illustrative examples of the interactive media guidance application with zoom windows or zoomed displays are shown in FIGS. 6-11. 
	 	[0076] In some embodiments, in response to selecting a portion of the displayed video content with highlight window 702, the interactive media guidance application may present an enlarged portion of the video signal in a zoom window 706. The content displayed in zoom window 706 is enlarged such that it is larger than the second area of the video signal when displayed in the first configuration illustrated in FIGS. 6 and 7A.

    PNG
    media_image1.png
    417
    539
    media_image1.png
    Greyscale

	[0093] As shown in FIG. 13, in response to pausing the video content or receiving any other suitable command from the user to re-present or replay video content, the interactive media guidance application provides the user with available zoom windows indicated by indicators 1304, 1306, and 1308 in video region 1302.
 	[0074] In response to the user selecting, for example, a pause button on the remote control or providing any other suitable command, the interactive media guidance application presents a highlight window 702 as shown in FIG. 7A. Highlight window 702 is a rectangular window that the interactive media guidance application allows the user to select the portion of the currently displayed video content to be enlarged. Highlight window 702 may be resized and/or placed over any portion of the displayed video content using, for example, the arrow buttons on the remote control. 

    PNG
    media_image2.png
    386
    595
    media_image2.png
    Greyscale


	Regarding claim 2, Haj-khalil discloses the television of claim 1, wherein the remote controller stores information on a frequency band for pairing with the television.
	[0048] Although communications paths are not drawn between user equipment devices, these devices may communicate directly with each other via communication paths, such as those described above in connection with paths 408, 410, and 412, as well other short-range point-to-point communication paths, such as USB cables, IEEE 1394 cables, wireless paths (e.g., Bluetooth, infrared, IEEE 802-11x, etc.), or other short-range communication via wired or wireless paths. BLUETOOTH is a trademark owned by Bluetooth SIG, INC. The user equipment devices may also communicate with each other directly through an indirect path via communications network 414. 
[0071] Alternatively, the interactive media guidance application may allow the user to select a portion of video signal using the remote control (or any other suitable user interface). For example, the interactive media guidance application may receive a command from the user to pause the video content provided in the display region and, in response, the interactive media guidance application may present a zoom window to the user. More particularly, in some embodiments, the interactive media application may allow the user to move the zoom window around the display region using the remote control or any other suitable interface.

	Regarding claim 3, Haj-khalil discloses the television of claim 1, wherein the at least one part of the person’s body includes a face, a leg, an arm, a torso, a chest, an abdomen, an ankle or a wrist.

    PNG
    media_image2.png
    386
    595
    media_image2.png
    Greyscale

	Regarding claim 4, Haj-khalil discloses the television of claim 1, wherein the specific area enlargement mode is automatically activated when the video data relates to a specific category.
	[0051] Media guidance data source 418 may provide media guidance data, such as media listings, media-related information (e.g., broadcast times, broadcast channels, media titles, media descriptions, ratings information (e.g., parental control ratings, critic's ratings, etc.), genre or category information, actor information, logo data for broadcasters' or providers' logos, etc.), media format (e.g., standard definition, high definition, etc.), advertisement information (e.g., text, images, media clips, etc.), on-demand information, and any other type of guidance data that is helpful for a user to navigate among and locate desired media selections. 

	Regarding claim 5, Haj-khalil discloses the television of claim 4, wherein the specific category includes news or sports.
	[061] Turning to FIG. 5, a process 500 that may be used to implement an interactive media guidance application for enlarging the presentation of content is illustrated. As shown, beginning at step 502, process 500 may first receive a video signal. The video signal may include, for example, a sporting event, a live television program, recorded content, a program stored in a cache or buffer of a DVR, or any other suitable video content. Next, at step 504, the interactive media guidance application presents the received video signal on a display in a first area and a first configuration. For example, the received video signal may be displayed in an area that occupies the entire area of the display. However, it should be noted that while the displays, such as display 600 of FIG. 6, are illustrated as full screen displays, this is only illustrative.

	Regarding claim 6, Haj-khalil discloses a method of processing data in a television controlled by a remote controller, the method comprising: 
	receiving at least one control signal from the remote controller;
	[0062] At step 506, the interactive media guidance application may receive one or more commands from the user to re-present or replay video content. For example, the interactive media guidance application may receive a command from the user to pause the video signal (e.g., by selecting a pause button on the remote control). As another example, the interactive media guidance application may receive a command from the user to replay the previous ten seconds of a video signal (e.g., by selecting a replay button on the remote control). 
	receiving a broadcast signal of a channel selected by the at least one control signal from the remote controller;
	[0040] Control circuitry 304 may include video generating circuitry and tuning circuitry, such as one or more analog tuners, one or more MPEG-2 decoders or other digital decoding circuitry, high-definition tuners, or any other suitable tuning or video circuits or combinations of such circuits.
	decoding video data included in the broadcast signal;
	[0040] Control circuitry 304 may include video generating circuitry and tuning circuitry, such as one or more analog tuners, one or more MPEG-2 decoders or other digital decoding circuitry, high-definition tuners, or any other suitable tuning or video circuits or combinations of such circuits.


	a decoder configured to decode video data included in the broadcast signal; a display configured to display the video data in a full screen; 
	[0040] Control circuitry 304 may include video generating circuitry and tuning circuitry, such as one or more analog tuners, one or more MPEG-2 decoders or other digital decoding circuitry, high-definition tuners, or any other suitable tuning or video circuits or combinations of such circuits.
	displaying the video data in a full screen;
	detecting a specific object included in the video data, wherein the specific object includes a person;
	[0070] In some embodiments, the interactive media guidance application may receive metadata along with the video signal. The interactive media guidance application may use the metadata to automatically select the portion of the video signal to be enlarged and replayed. For example, the metadata may correspond to an object in the video signal, such as a baseball. The interactive media guidance application may use the metadata to automatically center on the baseball in the video signal. As another example, the metadata may correspond to a person in the video signal, such as the quarterback of a football team, an athlete, a celebrity, etc. In yet another example, the metadata may direct the interactive media application to automatically select an area centered on a body part (e.g., a hand, a foot, a head, etc.).
	enlarging a specific area including the specific object to be optimized for a size of the specific object;
		[0076] In some embodiments, in response to selecting a portion of the displayed video content with highlight window 702, the interactive media guidance application may present an enlarged portion of the video signal in a zoom window 706. The content displayed in zoom window 706 is enlarged such that it is larger than the second area of the video signal when displayed in the first configuration illustrated in FIGS. 6 and 7A.

    PNG
    media_image1.png
    417
    539
    media_image1.png
    Greyscale

	displaying, on an upper side of the full screen, a notification message for indicating that a specific area enlargement mode is activated;
	[0076] In some embodiments, in response to selecting a portion of the displayed video content with highlight window 702, the interactive media guidance application may present an enlarged portion of the video signal in a zoom window 706. The content displayed in zoom window 706 is enlarged such that it is larger than the second area of the video signal when displayed in the first configuration illustrated in FIGS. 6 and 7A.

    PNG
    media_image1.png
    417
    539
    media_image1.png
    Greyscale

	displaying, on a right side of the full screen, the enlarged specific area including the specific object; and
	[0076] In some embodiments, in response to selecting a portion of the displayed video content with highlight window 702, the interactive media guidance application may present an enlarged portion of the video signal in a zoom window 706. The content displayed in zoom window 706 is enlarged such that it is larger than the second area of the video signal when displayed in the first configuration illustrated in FIGS. 6 and 7A.

    PNG
    media_image1.png
    417
    539
    media_image1.png
    Greyscale

	displaying, on a left side of the full screen, the video data with an indicator for selecting and enlarging at least one part of the person’s body.
	[0093] As shown in FIG. 13, in response to pausing the video content or receiving any other suitable command from the user to re-present or replay video content, the interactive media guidance application provides the user with available zoom windows indicated by indicators 1304, 1306, and 1308 in video region 1302.
 	see also [0074] In response to the user selecting, for example, a pause button on the remote control or providing any other suitable command, the interactive media guidance application presents a highlight window 702 as shown in FIG. 7A. Highlight window 702 is a rectangular window that the interactive media guidance application allows the user to select the portion of the currently displayed video content to be enlarged. Highlight window 702 may be resized and/or placed over any portion of the displayed video content using, for example, the arrow buttons on the remote control. 

    PNG
    media_image2.png
    386
    595
    media_image2.png
    Greyscale


	Regarding claim 7, Haj-khalil discloses the method of claim 6, wherein information on a frequency band for pairing with the television is stored in the remote controller.
	[0048] Although communications paths are not drawn between user equipment devices, these devices may communicate directly with each other via communication paths, such as those described above in connection with paths 408, 410, and 412, as well other short-range point-to-point communication paths, such as USB cables, IEEE 1394 cables, wireless paths (e.g., Bluetooth, infrared, IEEE 802-11x, etc.), or other short-range communication via wired or wireless paths. BLUETOOTH is a trademark owned by Bluetooth SIG, INC. The user equipment devices may also communicate with each other directly through an indirect path via communications network 414. 
[0071] Alternatively, the interactive media guidance application may allow the user to select a portion of video signal using the remote control (or any other suitable user interface). For example, the interactive media guidance application may receive a command from the user to pause the video content provided in the display region and, in response, the interactive media guidance application may present a zoom window to the user. More particularly, in some embodiments, the interactive media application may allow the user to move the zoom window around the display region using the remote control or any other suitable interface.

	Regarding claim 8, Haj-khalil discloses the method of claim 6, wherein the at least one part of the person’s body includes a face, a leg, an arm, a torso, a chest, an abdomen, an ankle or a wrist.

    PNG
    media_image2.png
    386
    595
    media_image2.png
    Greyscale

	
	Regarding claim9, Haj-khalil discloses the method of claim 1, further comprising:
	activating the specific area enlargement mode automatically when the video data relates to a specific category.
	[0070] In some embodiments, the interactive media guidance application may receive metadata along with the video signal. The interactive media guidance application may use the metadata to automatically select the portion of the video signal to be enlarged and replayed. For example, the metadata may correspond to an object in the video signal, such as a baseball. The interactive media guidance application may use the metadata to automatically center on the baseball in the video signal. As another example, the metadata may correspond to a person in the video signal, such as the quarterback of a football team, an athlete, a celebrity, etc. In yet another example, the metadata may direct the interactive media application to automatically select an area centered on a body part (e.g., a hand, a foot, a head, etc.).

	Regarding claim 10, Haj-khalil discloses the method of claim 9, wherein the specific category includes news or sports.
	[061] Turning to FIG. 5, a process 500 that may be used to implement an interactive media guidance application for enlarging the presentation of content is illustrated. As shown, beginning at step 502, process 500 may first receive a video signal. The video signal may include, for example, a sporting event, a live television program, recorded content, a program stored in a cache or buffer of a DVR, or any other suitable video content. Next, at step 504, the interactive media guidance application presents the received video signal on a display in a first area and a first configuration. For example, the received video signal may be displayed in an area that occupies the entire area of the display. However, it should be noted that while the displays, such as display 600 of FIG. 6, are illustrated as full screen displays, this is only illustrative.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422